This appeal by August H. Genetti, complainant in a bill in equity, against Leon K. Genetti, Albert V. Genetti, Stanley V. Genetti, The People's Savings and Trust Company of Hazleton, Pa., and Hazleton National Bank of Hazleton, Pa., appellees, praying for a dissolution of a partnership and an accounting, presents one question only — does the evidence support the findings of fact relating to rental values made by the chancellor and approved by the court en banc. *Page 170 
A stipulation by the parties, wherein certain facts were agreed upon and certain acts agreed to be done, removed from the case all issues except a determination of rental values and the effective date of such rentals. For the purpose of establishing the proper rentals expert witnesses were produced by both parties. The testimony was conflicting. Appellant, contending that the values fixed by the chancellor were too low and not supported by the testimony, filed exceptions to his decree. This appeal is from the decree of the court en banc affirming the findings and conclusions of the chancellor.
Findings of fact by a chancellor, approved by the court en banc, have the force of a verdict of a jury and will be set aside only when arbitrarily or capriciously made: Hagdorn v.Faust, 348 Pa. 261, 262. The record discloses that the action of the court below was not arbitrary or capricious, and contains ample evidence to support its findings and conclusions. In view of the stipulations made by the parties all of the contentions of appellant are without merit.
The decree of the court below is affirmed. Costs to be paid by appellant.